           Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA
                 v.                                      Crim. No. 19-292-1 (JDB)
 STEPHON JAMAL DAVIS,

           Defendant.


                          MEMORANDUM OPINION & ORDER

       Defendant Stephon Jamal Davis has moved for release from detention in light of the global

COVID-19 pandemic. See Emergency Mot. for Placement in High Intensity Supervision Program

of ‘At Risk’ Detained Def. (“Release Mot.”) [ECF No. 133] at 1. For the reasons set forth below,

the motion is GRANTED and the defendant shall be temporarily RELEASED at 9:00am on April

7, 2020.

                                      BACKGROUND

       On September 4, 2019, defendant was indicted on a single count of Conspiracy to

Distribute and Possess with Intent to Distribute 280 Grams or More of Cocaine Base, in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(iii). Indict. [ECF No. 1]. He was arrested the following

day, and Magistrate Judge Meriweather ordered that he be detained without bond pending

disposition. See Order of Detention [ECF No. 60]. Davis appealed that detention order. See

Davis’s Opp’n to Gov’t’s Mem. for Pretrial Detention & Mot. for Reconsideration [ECF No. 52].

This Court denied his appeal, concluding that Davis should remain in the custody of the Attorney

General pending trial. See Oct. 1, 2019 Order [ECF No. 81].

       In denying Davis’s appeal, this Court noted that the rebuttable presumption of pretrial

detention applied and that both the nature of the underlying offense, which carries a mandatory



                                               1
         Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 2 of 8




minimum sentence of ten years’ imprisonment, as well as the weight of the evidence, favor

detention. See Oct. 1, 2019 Mem. Op. [ECF No. 80] at 6. The Court found that Davis’s history

and personal characteristics favored neither detention nor release, as he had only one prior

conviction that was not a narcotics offense and he had no history of violating conditions of

supervised release. Id. In consideration of the rebuttable presumption and all the factors under 18

U.S.C. § 3142(g), the Court concluded that “no condition of release . . . could sufficiently assure

the safety of the community” and thus denied Davis’s appeal of his detention order. Id. at 6–7.

       Since that denial, the virus COVID-19 has spread around the world, with the World Health

Organization declaring it to be a global pandemic. See Release Mot. at 2. Last week, there were

more than a dozen reported COVID-19 cases in the D.C. Jail where defendant is currently detained.

See Standing Order No. 20-17 (BAH) ¶ 5 (March 30, 2020); Suppl. to Emergency Mot. for

Placement in High Intensity Supervision Program of ‘At Risk’ Detained Def. (“Suppl. to Release

Mot.”) [ECF No. 155] ¶ 1. On April 6, 2020, the Court was informed that twenty inmates at the

D.C. Jail have now tested positive. There is also a pending class action lawsuit against the D.C.

Department of Corrections, brought by the ACLU and Public Defender Service for the District of

Columbia, alleging that the D.C. Department of Corrections has failed to distribute sufficient

hygienic products and provide prompt medical attention and testing to those with COVID-19

symptoms, and that consequently, experts predict that COVID-19 will “spread like wildfire” in

DOC facilities. Id. ¶ 2.

       Davis is 28 years old and entered the D.C. Jail with no reported health conditions. See

Pretrial Services Report [ECF No. 2] at 1–2. However, Davis is currently suffering from acute

bronchitis and taking five medications, including albuterol and prednisone, a corticosteroid that is

an anti-inflammatory and immunosuppressant. Id. ¶ 3; Ex. 1 to Suppl. to Release Mot. (“Davis’s



                                                 2
         Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 3 of 8




Medical Chart”) [ECF No. 155-1] at 1. Davis’s medical chart from the Central Detention Facility

confirms he was diagnosed with acute bronchitis and prescribed these medications on March 24,

2020. See Davis’s Medical Chart at 1. Davis states that he continues to have trouble with his

breathing. Suppl. to Release Mot. ¶ 3.

       Davis now moves for release from the D.C. Jail and placement in the High Intensity

Supervision Program, arguing that the health risk to him from COVID-19 is greatly heightened

due to his current medical condition, including acute bronchitis and a severe sinus infection.

Release Mot. at 1. The government opposes the motion for release. See Gov’t’s Opp’n to Def.’s

Request for Review of Order of Detention [ECF No. 137]; Gov’t’s Suppl. Opp’n [ECF No. 147].

                                          ANALYSIS

       Davis seeks release under 18 U.S.C. § 3142(i), which provides that a “judicial officer

may . . . permit the temporary release of the person, in the custody of a United States marshal or

another appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.” 18 U.S.C.

§ 3142(i). Until now, the few courts that have ordered temporary release on the basis of “another

compelling reason” have done so only “sparingly,” typically in order “to permit a defendant’s

release where, for example, he is suffering from a terminal illness or serious injuries.” United

States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quotation

omitted). The defendant bears the burden of demonstrating that his temporary release is necessary

for compelling reasons under § 3142(i). See United States v. Stephens, No. 15-cr-95 (AJN), 2020

WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020).

       Courts have routinely denied emergency motions for release based on the generalized

threat of COVID-19 when the underlying offense is serious and there is no unique, heightened risk



                                                3
          Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 4 of 8




to the particular defendant. See Lee, 2020 WL 1541049, at *6 (citing cases). And even where a

defendant does face a heightened risk, that is not the end of the analysis. Courts still take into

account other factors, including “the original grounds for the defendant’s pretrial detention,” “the

proposed release plan,” and “COVID-19 risks to others.” See United States v. Clark, No. 19-

40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020); see also United States v.

Boatwright, No. 219-cr-00301GMNDJA, 2020 WL 1639855, at *5–8 (D. Nev. Apr. 2, 2020);

United States v. Dodd, No. 20-cr-0016 (NEB/HB), 2020 WL 1547419, at *3 (D. Minn. Apr. 1,

2020).

         Davis is currently suffering from acute bronchitis and having trouble breathing. Suppl. to

Release Mot. ¶ 3; Davis’s Medical Chart at 1. The CDC has recognized that people of all ages

with underlying medical conditions, particularly those with moderate asthma and those with

prolonged use of corticosteroids and other immune weakening medications, are at a heightened

risk of severe illness from COVID-19. See Centers for Disease Control & Prevention, Groups at

Higher Risk for Severe Illness, available at https://tinyurl.com/w4yd732. Based on this CDC

guidance, and given that Davis is suffering from bronchitis (itself a serious respiratory condition)

and that he is taking prednisone (an immunosuppressant corticosteroid), the Court concludes that

he is likely at a higher risk of severe illness from COVID-19. See Suppl. to Release Mot. ¶ 3;

Davis’s Medical Chart at 1; see also United States v. Davis, No. ELH-20-09, 2020 WL 1529158,

at *4 (D. Md. Mar. 30, 2020) (finding defendant who “reported to Pretrial Services two months

ago that he was in excellent health,” but “reports today that he has bronchitis,” is at a higher “risk

for greater harm if exposed” to the virus).

         The Court takes Davis’s heightened risk of suffering severe illness from COVID-19

particularly seriously given the rapidly escalating number of inmates who have tested positive for



                                                  4
         Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 5 of 8




COVID-19 in the D.C. Jail. On March 30th, there were four inmates at the D.C. Jail who had

tested positive for COVID-19. See Standing Order No. 20-17 at 2 (citing 2 More Inmates in D.C.

Jail Test Positive for COVID-19, https://tinyurl.com/wzn2dgm (last visited March 29, 2020)). A

week later, there are now at least twenty inmates who have tested positive. This escalating number

of positive cases is a grave concern that weighs heavily on the Court’s determination; it makes the

threat to Davis’s health from COVID-19 both real and imminent. See Basank v. Decker, No. 20

Civ. 2518 (AT), 2020 WL 1481503, at *5 (S.D.N.Y. Mar. 26, 2020) (noting “spread of COVID-

19 is measured in a matter of a single day—not weeks, months, or years—and . . . this condition

of confinement . . . will likely cause imminent, life-threatening illness”).

       And the threat is not just to Davis. “[T]he risk of overburdening the jail’s healthcare

resources, and the healthcare resources of the surrounding community is real.” United States v.

Harris, No. CR 19-356, 2020 WL 1482342, at *1 (D.D.C. Mar. 26, 2020). If Davis contracts the

virus while suffering from acute bronchitis, he will likely require significant medical resources

and attention, and even if he does not contract the virus, he is at minimum another inmate requiring

medical treatment for respiratory problems at the D.C. Jail. If the virus continues to spread,

decreasing the number of people in the D.C. Jail and lessening the burden on the jail’s limited

healthcare resources will be crucial to protecting all inmates and staff at the D.C. Jail as well as

people in the surrounding community. See Basank, 2020 WL 1481503, at *3 (gathering “[s]everal

recent court rulings” that “explain[] the health risks—to inmates, guards, and the community at

large—created by large prison populations”); see also March 21, 2020 Statement, Board of

Correction, City of New York, at 1, available at https://tinyurl.com/wlmo38g (advising, in context

of the COVID-19 outbreak in New York City jails, that “[f]ewer people in the jails will save lives

and minimize transmission among people in custody as well as staff” and that “[f]ailure to



                                                  5
         Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 6 of 8




drastically reduce the jail population threatens to overwhelm the City jails’ healthcare system as

well [as] its basic operations”).

       Although there are strong reasons for Davis’s temporary release, the Court must still

consider whether the defendant “has presented such compelling reasons that effectively override

or at least sufficiently counterbalance the findings that originally justified the pretrial detention

order.” Boatwright, 2020 WL 1639855, at *5. Here, Davis is facing a ten-year mandatory

minimum and is credibly accused of being the ringleader of a crack cocaine trafficking conspiracy.

See Gov’t’s Suppl. Opp’n at 2. Such facts weigh heavily in favor of detention. However, courts

have sometimes released defendants with heightened risk of serious illness from COVID-19 even

when they have been charged with (or have pled guilty to) serious offenses. See, e.g., Harris, No.

19-cr-356, 2020 WL 1482342, at *1 (granting emergency motion to release to home confinement

defendant who pleaded guilty to distribution of child pornography and faces a mandatory minimum

sentence of 5 years); United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (minute order

granting motion to release to home confinement defendant charged with marijuana distribution,

felon in possession, and use of a gun in furtherance of a drug crime after noting evidence adduced

so far did not support the third charge).

       For example, in United States v. Ramos, the court released a defendant charged with

conspiracy to distribute and to possess with intent to distribute more than 500 grams of cocaine in

light of the COVID-19 pandemic because the defendant suffered from asthma and diabetes, for

which he was treated with albuterol and steroids. See No. 18-CR-30009-FDS, 2020 WL 1478307,

at *1 (D. Mass. Mar. 26, 2020). In that case, the health risk was lower than it is here because the

facility where the defendant was being held had no reported cases of COVID-19. Id. Still, the

court found that the increased risk of exposure to the virus caused by incarceration, in addition to



                                                 6
         Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 7 of 8




the defendant’s underlying medical conditions, warranted release. The court reasoned that the

defendant could not “travel without a significant risk of exposure to the virus with the potentially

severe health consequences that would follow, and therefore cannot readily flee the district.” Id.

at *2. Likewise, the court reasoned that attempting to distribute controlled substances at this time

would “likely require in-person contact with other individuals who may very well be contagious.”

Id.

       After careful consideration, this Court concludes that, despite the serious charge Davis

faces, the compelling reasons for Davis’s release to home incarceration counterbalance the

findings that originally justified his pretrial detention. The government does not allege in the

indictment or in any proffer that Davis engaged in any violent conduct as part of the drug

trafficking conspiracy. Additionally, Davis has a limited criminal history. He has one prior

conviction for Conspiracy to Commit 2nd Degree Burglary, but much of his sentence was

suspended, and he successfully completed his period of probation. Order of Detention at 4. Davis

is also unlikely to pose a threat to others if released because he will be subject to home

incarceration and electronic monitoring in Laurel, Maryland, where a stay-at-home order is in

effect. See Order of the Governor of the State of Maryland, March 30, 2020, available at

https://tinyurl.com/w6vprfm.

                                         CONCLUSION

       Given that Davis’s acute bronchitis puts him at high risk of serious illness from COVID-

19 if he remains detained, the D.C. Jail has limited healthcare resources and is already battling to

contain the spread of the virus with twenty reported cases thus far, and Davis is charged with a

serious but nonviolent offense and has a limited criminal history, the Court concludes that there is

a compelling reason to require Davis’s immediate release to home confinement under § 3142(i).



                                                 7
          Case 1:19-cr-00292-JDB Document 157 Filed 04/06/20 Page 8 of 8




        Accordingly, it is hereby

        ORDERED defendant’s [133] emergency motion for release under § 3142(i) is

GRANTED and he shall be temporarily RELEASED at 9:00am on April 7, 2020; it is further

        ORDERED that the defendant shall (1) report to pretrial services immediately upon

release on April 7, 2020 to be placed on electronic monitoring in the High Intensity Supervision

Program and (2) abide by all conditions set out in the Court’s separate Order Setting Conditions

of Release; it is further

        ORDERED that any violation of this Order by the defendant may be treated as criminal

contempt; it is further

        ORDERED that when the Court determines that there are no longer compelling reasons

for defendant’s temporary release pending disposition of this case under 18 U.S.C. § 3142(i), the

defendant shall return to the custody of the United States; and it is further

        ORDERED that the defendant shall appear at a status conference on June 15, 2020, in

Courtroom 30A at 9:30am.
                                                                                     2020.04.06
        SO ORDERED.                                                                  15:59:21
                                                                                     -04'00'
                                                                             JOHN D. BATES
                                                                        United States District Judge
Dated: April 6, 2020




                                                  8
